Title: To James Madison from Elbridge Gerry, 19 May 1812
From: Gerry, Elbridge
To: Madison, James


Private
Dear Sir,
Cambridge 19th May 1812
I have been honored by your letter of the 9th, & having heard of two instances only, in which is manifested a disposition to embarrass the detachments, I flatter myself they will be generally successful. When I came into office there were seven federal of eleven Major Generals, & now there are but six of seventeen; being the number of existing militia divisions. The increase I effected as an indispensable measure.
The anxiety here is great for the final decision. The opposition increases with delay, & predicts that it will terminate in vapour. This would produce on the one part a compleat triumph, & on the other an overthrow. National decision & vigor, would recover soon the lost Ground; would fill the ranks of the army; & would supply the Treasury. The wealth of the nation is at the command of the Government; if fifty millions are wanted, it may be procured as I conceive promptly, by various ways & means familiar to our financier. The nation can fund that or double the sum; & Treasury bills grounded on such a fund would be gold & silver—indeed they may be made preferable, by establishing a national bank & making the subscriptions payable in such bills only. After the bills are paid in, they may be exchanged for Gold & silver, without difficulty; & would thus command it, from banking speculators. This is an indigested suggestion, but the plan appears quite feasible in my mind.
The republicans in this state stood on high ground, & did not think such a revolution as has happened, possible. They charge their misfortune to the stamp & other war taxes, which they say need not to have preceeded the expected event; also to the premature declaration, by the adverse party, of the embargo. This unfortunately arrived at Boston on the eve of our election, & was blazoned thro’out the State with the utmost rapidity. I have used every mean to quiet these feelings; but they will for a time have some effect, & cease, as I conceive, on the commencement of warlike measures. The leading Republicans, without the least hint to me, have warmly advocated a measure honorable to myself, & consider it as a mean, if attained, that will substitute victory for defeat. On this subject, I can say nothing; but leave it to its fate. Sure I am, that it will be most strenuously opposed by british influence, thro’ every channel; for to such means I have ever been the declared enemy—God’s name be praised, that the southern & western States are uncontaminated, & that in this Section, the physical force of the republicans, which would increase rapidly in case of a war, far exceeds that of our adversaries. The Republicans have been so mortified & vexed by the loss of the gubernatorial election, as to have disregarded the representative elections; but will rally in due time. By war, we should be purified, as by fire. With the highest esteem, friendship & respect—Yours very sincerely My dear Sir—
E. Gerry
